United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-61060
                         Summary Calendar



ABU NASER,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                         BIA No. A71 570 767
                        --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Abu Naser petitions this court to review the decision of

the Board of Immigration Appeals’s (BIA) denial of his motion

to reopen his deportation proceedings to consider his renewed

applications for asylum and for withholding of deportation.

     Naser argues that the BIA erred in affirming the immigration

judge’s decision denying asylum, withholding of removal,

voluntary departure, and relief under the Convention Against


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-61060
                                 -2-

Torture.   Naser also argues that the immigration judge erred

by failing to presume that he had a well-founded fear of

persecution.   These arguments are an attempt to challenge the

underlying decision of the immigration judge, which is not at

issue in this petition.   This court does not have jurisdiction

to review the immigration judge’s decision, affirmed by the BIA,

because Naser did not file a petition for review from that

decision, as Naser admitted in his affidavit accompanying his

motion to reopen.   Naser timely filed his petition for review as

to the denial of the motion to reopen, and therefore, this court

may review that order only.**

     Naser argues that the BIA erred in denying his motion to

reopen because new facts indicate a reasonable likelihood of

success on the merits.    He contends that persecution suffered by

his family members, and the threat he received from the present

political party in power in Bangladesh, rise to the level to

qualify him for withholding of removal or asylum.

     Naser has failed to show that country conditions in

Bangladesh have changed such that Naser is now entitled to asylum

or withholding of deportation.   The evidence submitted in Naser’s

motion to reopen is not different in type or quality from the

evidence submitted during his initial asylum hearing, and thus



     **
        Naser did not brief any argument concerning his
eligibility for protection under the Convention Against Torture
or for voluntary departure, and so he has waived those claims.
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
                             No. 02-61060
                                  -3-

falls short of showing that conditions in Bangladesh have

changed in a way that would materially affect Naser’s asylum or

withholding claims.     Ogbemudia v. I.N.S., 988 F.2d 595, 599-600

(5th Cir. 1993).   We have reviewed the record and the BIA’s

order denying Naser’s motion to reopen and we find no abuse of

discretion.   Ogbemudia, 988 F.2d 600.      Accordingly, the petition

for review is DENIED.